Citation Nr: 0811487	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.	Entitlement to service connection for cervical spine 
strain.

2.	Entitlement to a rating in excess of 10 percent for 
lumbosacral disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 2003 to October 2003.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2003 rating decision of the Cheyenne, Wyoming RO that, in 
pertinent part, granted service connection for lumbosacral 
disc disease, rated 10 percent, effective October 20, 2003, 
and a January 2004 rating decision that, in pertinent part, 
denied service connection for cervical spine strain.

The Board notes initially that under 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC).  Although there appears 
to be nothing in the record that could be construed as a 
timely NOD with the denial of service connection for a 
cervical spine strain, the RO issued a SOC in the matter in 
January 2005.  In February 2005, a new SOC was issued to 
correct technical deficiencies in the January 2005 SOC.  The 
issuance of an SOC presumes that an NOD was timely received, 
even if it is not available in the claims file.  Marsh v. 
Nicholson, 19 Vet. App. 381 (2005).  Consequently, this 
matter is before the Board.

The matter of the rating for lumbosacral disc disease is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on her part is required.


FINDING OF FACT

It is reasonably shown that the veteran has cervical spine 
strain which had its onset in service.  


CONCLUSION OF LAW

Service connection for cervical spine strain is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim of service connection for cervical 
spine strain, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice timing or 
content is harmless.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The veteran's service medical records (SMRs) reveal that she 
first complained of neck pain in June 2003.  She sought 
follow-up treatment in July 2003, when it was noted that the 
pain had increased and she was unable to stand or extend her 
neck.  

On August 2003 Medical Evaluation Board examination, the 
veteran complained of moderate, constant neck pain.  It was 
noted that there had been no injury; a July 2003 cervical X-
ray was interpreted as negative.  On physical examination, 
there was no deformity, step-off, or tenderness to palpation; 
active range of motion was full.  The veteran submitted a 
statement that she had not been able to move her neck back 
for a month and a half, and experienced a great deal of pain.  
In September 2003, the Medical Evaluation Board found that 
her neck pain had been incurred while entitled to basic pay 
and did not exist prior to service.

On October 2003 VA examination, it was noted that the onset 
of the veteran's neck pain was sudden and without any 
identifiable cause.  An X-ray of the cervical spine showed no 
abnormalities.  Cervical spine strain was diagnosed.  


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any injury 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's SMRs document that she had cervical spine 
complaints in service.  On October 2003 VA examination 
cervical spine strain was diagnosed.  She complains of 
ongoing cervical spine strain symptoms.  The veteran is 
competent to provide testimony o continuity of neck pain 
symptoms, since such symptoms are capable of lay observation.  
Hence, the record shows that the veteran has a chronic neck 
disability, cervical strain, that had its onset in service.  
Accordingly, all the requirements for establishing service 
connection for cervical spine strain are met, and service 
connection for such disability is warranted.   


ORDER

Service connection for a cervical spine strain is granted.


REMAND

In March 2008 written arguments, the veteran's representative 
asserts that the processing of the veteran's increased rating 
claim was incomplete because the medical evidence is over 
four years old, and the disability has increased in severity 
during the intervening period.  Notably; the VA examination 
that was the basis for the rating at issue was conducted in 
October 2003.  In light of the allegations of increased 
severity of disability and the extent of the time interval 
since the veteran was last examined, another VA examination 
is necessary.  38 C.F.R. § 3.327(a).  

Additionally, the submission of a July 2004 MRI from the 
Cheyenne VA Medical Center (MC) suggests that the veteran has 
been receiving treatment for her lumbosacral disc disease 
from this facility.  Records of such treatment have not been 
associated with the claims file.  As VA treatment records are 
constructively of record, and are likely to contain 
information pertinent to the matter at hand,  they must be 
secured.  

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation she 
has received for lumbosacral disc disease 
since 2003, and to provide releases 
necessary for VA to obtain records of any 
private treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all the 
sources identified, specifically including 
records from the Cheyenne VA Medical 
Center.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of her service-connected 
lumbosacral disc disease and its impact on 
her ability to function.  The examiner 
should review the veteran's claims file in 
conjunction with the examination.  The 
findings reported should specifically 
include range of motion studies for the 
thoracolumbar spine, and full descriptions 
of any swelling, muscle spasms, or 
evidence of painful motion.  The examiner 
should specifically ascertain whether the 
disc disease has resulted in any 
incapacitating episodes (periods of 
bedrest prescribed by a physician), and if 
so, the frequency and duration of such 
episodes.  The examiner should also 
comment on the frequency and duration of 
any flare-ups, and discuss the type and 
degree of functional impairment (and 
specifically impact on employment) that 
would result from her lumbosacral disc 
disease.  The examiner should explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


